Citation Nr: 1215914	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  03-22 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the calculated amount of $34, 743.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2003 decision by the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The issues of entitlement to service connection for depression, claimed as secondary to service-connected disabilities, as well as entitlement to an effective date earlier than April 30, 2002 for the grant of service connection for gastroesophageal reflux disease (GERD), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Forms 21-4138 dated July 2009 and November 2011.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

In March 2012, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement withdrawing his appeal as to the issue of entitlement to waiver of recovery of an overpayment in the calculated amount of $34, 743.00.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to waiver of recovery of an overpayment in the calculated amount of $34, 743.00 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R.§§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2003, the Veteran was informed that he was incorrectly issued a retroactive payment based upon additional compensation awarded for his dependents, which resulted in an overpayment of $34, 743.  In August 2003, the Veteran was informed that, in order to recoup the overpayment, VA would withhold his compensation benefits but that he had the right to dispute the debt and request a waiver.  

In September 2003, the Veteran requested a waiver of the overpayment amount; however, the Veteran's request was denied in a December 2003 decision rendered by the Committee on Waivers and Compromises.  The Veteran submitted a timely notice of disagreement as to the Committee's determination and requested a hearing at his local RO.  Thereafter, the Veteran submitted a substantive appeal, via VA Form 9, thereby perfecting an appeal to the Board as to the issue of entitlement to waiver of recovery of the overpayment.  

In March 2010, the Board remanded the Veteran's waiver claim in order to afford him the RO hearing he previously requested.  Upon remand, the RO sent the Veteran a letter advising that his hearing was scheduled for May 2010; however, the letter was returned to VA as undeliverable in January 2011.  In February 2012, the RO sent the Veteran a second letter advising that his requested hearing was re-scheduled for March 2012.  

However, in March 2012, the Veteran submitted a statement indicating that he wished to withdraw his appeal as to the issue involving waiver of the overpayment.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2011).

As the Veteran has withdrawn his appeal as to the issue of entitlement to waiver of recovery of the overpayment, there remain no allegations of error of fact or law for appellate consideration on that issue, and the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal as to entitlement to waiver of recovery of an overpayment in the calculated amount of $34, 743.00, and that issue is dismissed without prejudice.


ORDER

The appeal as to the issues of entitlement to waiver of recovery of an overpayment in the calculated amount of $34, 743.00 is dismissed.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


